United States Court of Appeals
                                                                 Fifth Circuit
                                                              F I L E D
                IN THE UNITED STATES COURT OF APPEALS
                        FOR THE FIFTH CIRCUIT                February 13, 2007

                                                          Charles R. Fulbruge III
                                                                  Clerk
                             No. 05-41690
                         Conference Calendar


KENNETH CORDELL ROBINSON,

                                     Petitioner-Appellant,

versus

CHILDRESS, Warden,

                                     Respondent-Appellee.

                         --------------------
            Appeal from the United States District Court
                  for the Eastern District of Texas
                         USDC No. 1:05-CV-543
                         --------------------

Before BARKSDALE, GARZA, and CLEMENT, Circuit Judges.

PER CURIAM:*

     Kenneth Cordell Robinson, federal prisoner # 87578-079,

appeals the denial of his 28 U.S.C. § 2241 petition, wherein he

challenged his conviction and sentence for distributing cocaine

base.    The district court determined that Robinson’s claims could

not be raised in a § 2241 petition and failed to satisfy the

requirements of the savings clause under 28 U.S.C. § 2255.

     Robinson has not argued, much less shown, that he is

entitled to proceed under § 2241 based on the savings clause of

§ 2255.    See Reyes-Requena v. United States, 243 F.3d 893,

     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                          No. 05-41690
                               -2-

900-01, 904 (5th Cir. 2001); Yohey v. Collins, 985 F.2d 222,

224-25 (5th Cir. 1993); Brinkmann v. Dallas County Deputy Sheriff

Abner, 813 F.2d 744, 748 (5th Cir. 1987).   Accordingly, the

district court’s judgment is AFFIRMED.